PER CURIAM:
*18On October 11, 1984 at about 11:00 a.m. claimant olive Craddock was operating her 1977 Chevrolet west on Route 10, Logan County, in Henlawson, West Virginia. It was one-lane traffic, and a flagman waived claimant through. To avoid hitting the flagman, claimant hit the bridge, and incurred damage to her vehicle in the amount of $565.63.
Charles Shaver, construction engineer for respondent on the project, testified for respondent. Mr. Shaver stated that an independent contractor, Barboursville Bridge Company, was responsible for the work on the project. The only employees of the respondent at the site were a supervisor and an inspector.
The record in this case does not establish any negligence on the part of the respondent. Barboursville Bridge Company was an independent contractor. This Court has previously held that the respondent cannot be held liable for the negligence, if any, of an independent contractor. Paul v. Dept. of Highways 14 Ct.Cl. 479 (1983); Harper v. Dept. of Highways 13 Ct.Cl. 274 (1980); Safeco Insurance Co. v. Dept. of Highways 9 Ct.Cl. 28 (1971). Accordingly, this claim must be disallowed.
Claim disallowed.